                                                                             DISTRICT OF OREGON
                                                                                 FILED
                                                                                 May 07, 2021
                                                                         Clerk, U.S. Bankruptcy Court



         Below is an order of the court.
 1
 2
 3
 4
 5
                                                           _______________________________________
 6                                                                   PETER C. McKITTRICK
                                                                     U.S. Bankruptcy Judge
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                          )
                                                     )   Bankruptcy Case No.
12   PETER SZANTO,                                   )   16-33185-pcm7
                                                     )
13                                                   )   ORDER RE APPLICATION FOR
                                                     )   FINAL PROFESSIONAL
14                                                   )   COMPENSATION (CLAIM 15)
                                  Debtor.            )
15                                                   )
16        Lane Powell PC (Lane Powell) seeks a total of $14,551.88 in final
17   compensation ($14,535 in fees and expenses of $16.88) for the period of
18   time between January 27, 2020, and February 9, 2021.                   Claim 15.     Debtor
19   objects to the application (the Objection).              Doc. 1127.
20        For the reasons set forth in the Memorandum Opinion dated May 7,
21   2021, Doc. 1151,
22        IT IS HEREBY ORDERED that the Objection is overruled.
23        IT IS FURTHER ORDERED that Lane Powell is awarded final compensation
24   in the total amount of $14,551.88.
25                                             ###
26

     Page 1 -    ORDER RE APPLICATION FOR FINAL PROFESSIONAL COMPENSATION (CLAIM
                 15)


                          Case 16-33185-pcm7   Doc 1155    Filed 05/07/21
 1   cc:   Peter Szanto (via ECF)
           Chapter 7 Trustee (via ECF)
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     Page 2 -   ORDER RE APPLICATION FOR FINAL PROFESSIONAL COMPENSATION (CLAIM
                15)


                      Case 16-33185-pcm7   Doc 1155   Filed 05/07/21
